department of the treasury internal_revenue_service tege eo examinations mail stop dal tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address commerce st dallas texas allas t' date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court september 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes during the examination it was discovered that the org is performing services of a non-exempt nature for various companies and the state department of transportation the activities of org according to the articles of incorporation are for the furtherance of c purposes and are organized exclusively for education public outreach and research under the provision of all applicable laws for a non-profit entity in the state of state it is the service’s position that org failed to provide proof of an adequate amount of educational and outreach activities such as workshops community involvement and awareness school boards etc as was stated in the mission statement of org’s initial application contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for ail tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury tom martin drive room birmingham al taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a legend org organization name state state county project project xx date president president address addre sec_1 dir dir-1 co-1 co-2 co-3 exhibit i city city county companies tax years ending december 20xx january 20xx issues presented whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose background facts org was incorporated on december 20xx for the purpose of carrying on a lawful business in pursuance of the laws of the state of state relating to non-profit corporations in a determination_letter dated october 20xx org was determined to be exempt from federal_income_tax as an organization described in sec_501 org is located at address city state - in its articles of incorporation org stated its purpose is to operate a non-profit corporation whose primary purpose includes southeastern indian education research and public outreach to borrow money for the purpose of carrying on the business of this corporation to lease buy sell convey rent and mortgage or pledge both real and personal_property as the same shall be necessary or incidental to the carrying on of said business and generally to do all things that may be necessary or incidental to the carrying on of said business subject_to the limitations and restrictions imposed by law to make accept endorse execute and issue promissory notes bills of exchange bonds debentures or other obligations from time to time for the purchase of property or for any purpose in or about the business of the company to establish lines of credit with banking houses for the purposes herein above enumerated and set forth and to incur indebtedness and to raise borrow and secure the payment of money in any lawful manner including the issue and sale of other_disposition of warrants bonds debentures or obligations negotiable and transferable instruments and evidences of deeds of trust or otherwise for the purpose of adding additional capital or for any other purposes in or about its business or affairs without limit as to amount except as provided by statute this to be done on such terms and conditions and by such officers as said banking house or houses may require form 886-a exhibit i to acquire the property rights franchises certificates and good will including the whole for any part of the assets and in connections therewith assume no guarantee such liabilities of any person firm association or other corporation as this corporation may lawfully acquire or assume to pay for the same in cash or bonds of this corporation or otherwise to engage in any other lawful activity except that of banking or insurance the foregoing clauses shall be construed as powers as well as objects and purposes and the matters expressed in each clause shall except as otherwise expressly provided be in no wise limited by reference to or inference from the terms of any other clause which shall be regarded as independent objects purposes and power and the enumeration of specific objects purposes and powers shall not be construed to limit or restrict in any manner the meaning of general terms of any other clause which shall be regarded as independent objects purposes and powers and the enumeration of specific objects purposes and powers shall not be construed to limit or restrict in any manner the meaning of general terms of the powers of the corporation now or hereafter conferred by law nor shall the expression of one thing be deemed to exclude another not expressed although it be of like nature the articles were amended on september 20xx to include the following clause to operate a non-profit corporation whose primary purpose includes southeastern indian education research and public outreach said organization is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code according to the form_1023 application_for recognition of exemption org was formed to facilitate native american participation in a curriculum of southeastern indian education outreach and research programs were to be developed to create an awareness and understanding of southeastern indian history and culture through the use of artifact collections map collections primary source historical documents eye- witness accounts land records oral history linguistics genealogy family papers and published materials the org will strive to provide a facility unlike any other presently functioning in the southeastern united sates in that it will bring widely scattered documents from many locations to one easily accessed location activity description the primary activity of org hereinafter org during the tax years ending december 20xx and january 20xx was completing cultural resource services for the state department of transportation co-1 and co-2 co-2 inc is an independent environmental research and consulting firm specializing in applied biological and environmental sciences with offices in city state and city state the company founded in 19xx by president provides a wide spectrum of environmental services including assessments of coastal marine and freshwater ecosystems form 886-a terrestrial surveys cultural resource surveys wetland impact analyses and mitigation permit coordination and nepa documentation during the examination it was discovered that the org is working along side another for- profit organization of a different name co-3 both organizations have the same director dir-1 and perform essentially the same activities except for the minimal educational and outreach activities performed by org the organization shares virtually the same employees projects and facility therefore it is difficult to distinguish between the for-profit organization and the non-for-profit organization exhibit i it was also noted in the minutes of the organization that on three separate occasions comments were made concerning the legitimacy of the activities as exempt_function activities this comment was also made by a potential attorney for the organization who expressed concerns regarding c goals education the founding members of org envisioned it as four different components with four different heads outreach education research and native american participation they wanted to involve native americans in research along with the scientists and archaeologists one of the ways they accomplish their goals is to perform outreach programs at schools in these lectures they tell the history of native americans and the importance of the preservation of archaeological artifacts they teach the importance of not looting sites because those artifacts cannot be recovered the county board_of education gave the organization a grant for an archaeological program in which kids participated in 20xx and kids in 20xx the children would visit the dig site and the org employees would walk them through the whole excavation process mapping documentation lab work and data entry the organization has also worked to have project project recognized as a national trail of tears site they received a grant from aldot for mapping and geological research of the project project they have held numerous presentations on the history of the site and a festival to commemorate it as a trail of tears site org was incorporated in 20xx but began planning activities began in 20xx while the organization has performed numerous exempt_function activities the non-exempt activities represent a substantial portion of the total activities of the organization law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations form 886-a exhibit i the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community treas reg in other words the two components of education are public c -1 d _ education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section test it is not exempt if an organization fails to meet either the organizational_test or the operational sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence ofa substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on in better business useful and beneficial subjects sec_1_501_c_3_-1 bureau of washington d c inc v united_states 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests treas reg prohibited private interests include those of unrelated third c -1 d ii form 886-a exhibit i parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 exempt organization’s position the exempt_organization will have a chance to respond when the report is sent to them government position during the examination it was discovered that the org is performing services of a non-exempt nature for various companies and the state department of transportation the activities of org according to the articles of incorporation are for the furtherance of c purposes and are organized exclusively for educational public outreach and research under the provision of all applicable laws for a non-profit entity in the state of state it is the service’s position that org failed to provide proof of an adequate amount of educational and outreach activities such as workshops community involvement and awareness school boards etc as was stated in the mission statement of org’s initial application a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training substantially_all of org’s activities were not in furtherance of the exempt_purpose of the organization accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective january 20xx in conclusion org has not been operated exclusively for exempt purposes conclusion
